DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 9, 10, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a processor configured to generate “a first color component”, “a second color component”, and “a third color component”.  These color components are considered to be the output of the processor 4 and more specifically the image processing section 42 (fig 1; [0045] describes the processor “generates” the color components), which are combined by the observation image generation section 43 to generate a display image.  The issue arises when claim 1 further requires that the generation of two of the three color components is performed “by using the second color component” (claim 1: 2nd to last paragraph; 4th line).  This is a cyclical reference and while systems-wise, there is nothing inherently wrong with such a reference, it would require some form of feedback loop from the output of the image processing section 42.  The specification does not appear to describe such a feedback loop (fig 1).  It appears the claim is conflating input color imaging data and generated output color component/channel signal, specifically, the claim reuses the term “color component” without providing the required distinction between the input and output signals.  As such, the input color component data, i.e. “second color component” in claim 1, 2nd to last paragraph, line 4, will be interpreted as “second light image data”.  This issue is repeated elsewhere in the claims, e.g. “… by using the third component” in claim 1 and in the other claims listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al.  WO2016/147436 and further in view of Igarashi et al. US2013/0293693, hereinafter Igarashi B.
For claim 1, 
Igarashi discloses an “endoscope system, comprising: 
a light source apparatus (light source device 3; fig 1) configured to generate a light including a first light having a center wavelength within a wavelength range from a red region to a near infrared region (LED 32e with wavelength 630 nm; [0033]), a second light having a center wavelength in a green region (LED 32c with wavelength 540 nm; [0031]), and a third light having a center wavelength in a blue region (LED 32b with wavelength 460nm; [0030]), as an illumination light (LEDs 32a-32e with wavelengths including 460 nm, 540 nm, and 630 nm; fig 1; [0027-0033); 
an image pickup device (imaging unit 21; fig 1; [0015]) configured to pick up an image of an object irradiated with the illumination light and output an image pickup signal; and 
a processor (processor 4; fig 1; [0012]) configured to generate a first color component corresponding to the first light, a second color component corresponding to the second light, and a third color component corresponding to the third light respectively, based on an image generated according to the image pickup signal outputted from the image pickup device ([0038, 0051-0063])”.
Igarashi does not disclose:
“wherein the processor 
generates two color components of three color components that are a blue component, a green component, and a red component included in an observation image that is displayed on a display apparatus at a time of observation of the object by using the second color component, and 
generates one remaining color component of the three color components included in the observation image by using the first color component, and generates a red component included in a white light observation image that is displayed on the display apparatus by using the first color component, generates a green component included in the white light observation image by using the second color component, and generates a blue component included in the white light observation image by using the third color component”.
Igarashi B teaches in the same field of endeavor, a spectral imaging function wherein the channel allocation in the color conversion processing section 10 allocates for narrowband light information for wavelength 540 nm to a B channel and a G channel ([0131-0133]), i.e. the claimed generation of two color components (B and G channels) of three color components (B, G, and R) by using the second light image data of 540 nm.  Additionally, Igarashi B teaches allocating narrowband light information for wavelength 630 nm to an R channel ([0132]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Igarashi B into the invention of Igarashi in order to configure the claimed endoscope system e.g. as claimed because it allows imaging where certain structures are made more conspicuous to aid in diagnosis (Igarashi B: [0131, 0133]).
For claim 2, Igarashi discloses the “endoscope system according to claim 1, wherein the processor causes the display apparatus to display the white light observation image in combination with the observation image, at the time of observation of the object ([0069])”.
For claim 3, Igarashi discloses the “endoscope system according to claim 1, wherein the light source apparatus generates the first light with a center wavelength set to a vicinity of 630 nm, generates the second light with a center wavelength set to a vicinity of 540 nm, and generates the third light with a center wavelength set to a vicinity of 460 nm (LEDs 32a-32e with wavelengths including 460 nm, 540 nm, and 630 nm; fig 1; [0027-0033])”.
For claim 4, modified Igarashi discloses the “endoscope system according to claim 1, wherein the processor generates the blue component and the green component of the three color components included in the observation image by using the second color component, and generates the red component of the three color components included in the observation image by using the first color component (Igarashi B: spectral imaging function wherein the channel allocation in the color conversion processing section 10 allocates for narrowband light information for wavelength 540 nm to a B channel and a G channel ([0131-0133]), i.e. the claimed generation of two color components (B and G channels) of three color components (B, G, and R) by using the second light image data of 540 nm.  Additionally, Igarashi B teaches allocating narrowband light information for wavelength 630 nm to an R channel ([0132]))”.
For claim 5, Igarashi does not disclose the “endoscope system according to claim 4, wherein the processor further applies structure enhancement processing to the red component generated by using the first color component”.  Igarashi B teaches in the same field of endeavor, enhancing circuit 28 which applies edge enhancement processing ([0069]), which is considered a structure enhancement process as defined in applicant’s specification at [0060].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Igarashi B into the invention of Igarashi in order to configure the endoscope system e.g. as claimed because enhances imaging (Igarashi B: [0069]).
For claim 6, 
Igarashi discloses an “image processing method, comprising: 
causing a light source apparatus (light source device 3; fig 1) to generate a light including a first light having a center wavelength within a wavelength range from a red region to a near infrared region, a second light having a center wavelength in a green region, and a third light having a center wavelength in a blue region, as an illumination light (LEDs 32a-32e with wavelengths including 460 nm, 540 nm, and 630 nm; fig 1; [0027-0033); 
picking up an image (imaging unit 21; fig 1; [0015]) of an object irradiated with the illumination light and outputting an image pickup signal; 
generating (processor 4; fig 1; [0012, 0038]) a first color component corresponding to the first light, a second color component corresponding to the second light, and a third color component corresponding to the third light respectively, based on an image generated according to the image pickup signal that is outputted”.
Igarashi does not disclose:
“generating two color components of three color components that are a blue component, a green component, and a red component included in an observation image that is displayed on a display apparatus at a time of observation of the object by using the second color component, and generating one remaining color component of the three color components included in the observation image by using the first color component; and 
generating a red component included in a white light observation image that is displayed on the display apparatus by using the first color component, generating a green component included in the white light observation image by using the second color component, and generating a blue component included in the white light observation image by using the third color component”.
Igarashi B teaches in the same field of endeavor, a spectral imaging function wherein the channel allocation in the color conversion processing section 10 allocates for narrowband light information for wavelength 540 nm to a B channel and a G channel ([0131-0133]), i.e. the claimed generation of two color components (B and G channels) of three color components (B, G, and R) by using the second light image data of 540 nm.  Additionally, Igarashi B teaches allocating narrowband light information for wavelength 630 nm to an R channel ([0132]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Igarashi B into the invention of Igarashi in order to configure the claimed endoscope system e.g. as claimed because it allows imaging where certain structures are made more conspicuous to aid in diagnosis (Igarashi B: [0131, 0133]).
For claim 7, Igarashi discloses the “image processing method according to claim 6, wherein the display apparatus is caused to display the white light observation image in combination with the observation image, at the time of observation of the object ([0069])”.
For claim 8, Igarashi discloses the “image processing method according to claim 6, wherein the light source apparatus is caused to generate the first light with a center wavelength set to a vicinity of 630 nm, generate the second light with a center wavelength set to a vicinity of 540 nm, and generate the third light with a center wavelength set to a vicinity of 460 nm (LEDs 32a-32e with wavelengths including 460 nm, 540 nm, and 630 nm; fig 1; [0027-0033])”.
For claim 9, modified Igarashi discloses the “image processing method according to claim 6, wherein the blue component and the green component of the three color components included in the observation image are generated by using the second color component, and the red component of the three color components included in the observation image is generated by using the first color component (Igarashi B: spectral imaging function wherein the channel allocation in the color conversion processing section 10 allocates for narrowband light information for wavelength 540 nm to a B channel and a G channel ([0131-0133]), i.e. the claimed generation of two color components (B and G channels) of three color components (B, G, and R) by using the second light image data of 540 nm.  Additionally, Igarashi B teaches allocating narrowband light information for wavelength 630 nm to an R channel ([0132]))”.
For claim 10, Igarashi does not disclose the “image processing method according to claim 9, further comprising: applying structure enhancement processing to the red component generated by using the first color component”.  Igarashi B teaches in the same field of endeavor, enhancing circuit 28 which applies edge enhancement processing ([0069]), which is considered a structure enhancement process as defined in applicant’s specification at [0060].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Igarashi B into the invention of Igarashi in order to configure the endoscope system e.g. as claimed because enhances imaging (Igarashi B: [0069]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795